On June 19, 2007, the defendant was sentenced to two (2) years in the Montana State Prison for the offense of Escape, a felony. This sentence shall run consecutively to the term of imprisonment currently being served by the Defendant.
On November 2,2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Murphy. The state was not represented.
Done in open Court this 2nd day of November, 2007.
DATED this 15th day of November, 2007.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be waived.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.